Case 2:19-cr-20825-LVP-APP ECF No. 31 filed 06/04/20       PageID.131    Page 1 of 5




                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION

UNITED STATES OF AMERICA,

                   Plaintiff,
                                                    Criminal Case No. 19-20825
v.                                                  Honorable Linda V. Parker

DONTRELL COATES,

               Defendant.
______________________________/

  OPINION AND ORDER DENYING DEFENDANT’S MOTION FOR
REVOCATION OF DETENTION DUE TO CHANGED CIRCUMSTANCES

      Defendant stands charged in a three-count Indictment with Felon in

Possession of a Firearm in violation of 18 U.S.C. § 922(g)(1), Possession with

Intent to Distribute a Controlled Substance in violation of 21 U.S.C. § 841(a)(1),

and Possession of a Firearm in Furtherance of a Drug Trafficking Crime in

violation of 18 U.S.C. § 924(c). On December 4, 2019, Magistrate Judge Anthony

P. Patti ordered Defendant detained pending trial, finding that Defendant did not

introduce sufficient evidence to rebut the presumption of detention and that no

condition or combination of conditions of release would reasonably assure the

safety of any other person and the community. (See ECF No. 9.) On January 6,

2020, Defendant asked this Court to revoke the detention order citing his

psychological condition which he believed could be better treated if he was
Case 2:19-cr-20825-LVP-APP ECF No. 31 filed 06/04/20        PageID.132    Page 2 of 5




released on bond. (ECF No. 17.) The Court denied Defendant’s motion on

January 21, 2020, specifically noting that there would be no one present at

Defendant’s residence to supervise him if he was released. (ECF No. 22.) The

matter is presently before the Court on Defendant’s renewed motion for revocation

of the detention order. (ECF 27.)

      In his present motion, Defendant cites COVID-19 as a change in

circumstances warranting reconsideration of the detention order. (Id.) Defendant

indicates that his significant other, Jennifer Springfield, is now not working and

therefore is home and capable of supervising him if he is released. (Id.) The

Government opposes Defendant’s motion arguing first that there have been no

changes in circumstance warranting reconsideration of the detention order and

second that releasing Defendant into Ms. Springfield’s care will not guarantee her

or the community’s protection. (ECF No. 29.) The Court held a motion hearing

via videoconference on May 27, 2020. At the start of the hearing, Defendant orally

waived his right to appear in person in court and consented to the hearing being

held via videoconferencing.

      A defendant must be detained pending trial if the court determines, after

conducting a hearing, “that no condition or combination of conditions will

reasonably assure the appearance of the person as required and the safety of any

other person and the community.” 18 U.S.C. § 3142(e)(1). The court may reopen

                                          2
Case 2:19-cr-20825-LVP-APP ECF No. 31 filed 06/04/20        PageID.133    Page 3 of 5




the hearing if it finds “that information exists that was not known to the movant at

the time of the hearing” and the information “has a material bearing on the issue

whether there are conditions of release that will reasonably assure the appearance

of such person as required and the safety of any other person and the community.”

Id. § 3142(f)(2). To satisfy the first requirement, the Defendant must show “truly

changed circumstances or a significant event.” United States v. Bothra, No. 20-

1364, 2020 WL 2611545, at *1 (6th Cir. May 21, 2020) (unpublished opinion)

(citing cases).

      The novel coronavirus (“COVID-19”) is “new and previously unknown.”

Id. Nevertheless, “a generalized risk of contracting COVID-19 does ‘not amount

to a material change of circumstances warranting a renewed evaluation of a prior

detention order.’” Id. (quoting United States v. Nero, No. 17-cv-20183-5, 2020

WL 1672656, at *2 (E.D. Mich. Apr. 6, 2020)) (additional quotation marks,

citations and alterations omitted). And while a district court may also temporarily

release a defendant where the defendant demonstrates that release is “necessary

…for [a] compelling reason[,]” 18 U.S.C. § 3142(i), generalized fears of

contracting COVID-19, without more, usually do not “constitute a compelling

reason.” Bothra, 202 WL 2611545, at *2. Courts instead consider whether the

defendant’s individual circumstances provide a compelling reason for release. Id.




                                          3
Case 2:19-cr-20825-LVP-APP ECF No. 31 filed 06/04/20         PageID.134    Page 4 of 5




      Defendant fails to present a material change of circumstances warranting a

renewed evaluation of his detention order. Ms. Springfield’s work status possibly

suggests that she is available to supervise Defendant if he was released into her

custody. However, with the State’s stay-at-home order in the process of being

slowly lifted, there is the possibility that Ms. Springfield will be returning to work

in the near future. Moreover, and perhaps more importantly, a previous report of

Defendant threatening Ms. Springfield with a loaded weapon—despite her claim at

the motion hearing that she lied when she reported this to police—leaves the Court

uncertain whether Defendant’s release into Ms. Springfield’s care would

reasonably assure her safety.

      Defendant’s mental health issues do not provide a compelling reason for his

release. There is no indication that his psychological condition places him at

greater risk of contracting coronavirus. At the motion hearing, the Court learned

that Defendant is receiving medication to treat his mental health issues while

incarcerated.

      In short, the Court already has determined that Defendant should be detained

pending trial because he poses a danger to the public and a risk of flight if released.

He fails to present a material change of circumstances or a compelling reason to

reconsider that decision.

      Accordingly,

                                           4
Case 2:19-cr-20825-LVP-APP ECF No. 31 filed 06/04/20   PageID.135   Page 5 of 5




     IT IS ORDERED that Defendant’s Motion for Revocation of Detention

Due to Change of Circumstances (ECF No. 27) is DENIED.

     IT IS SO ORDERED.

                                          s/ Linda V. Parker
                                          LINDA V. PARKER
                                          U.S. DISTRICT JUDGE

Dated: June 4, 2020




                                     5
